UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6541


STEVEN L. SAUNDERS,

                Petitioner - Appellant,

          v.

DIRECTOR OF THE DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T. S. Ellis III, Senior
District Judge. (1:09-cv-01204-TSE-IDD)


Submitted:   September 28, 2010           Decided:   October 5, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Remanded by unpublished per curiam opinion.


Steven L. Saunders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Steven      Saunders         appeals        the    district         court’s      order

denying relief on his 28 U.S.C. § 2254 (2006) petition for a

writ of habeas corpus.                   While his appeal was pending before the

court,       the     presiding           district      judge          in     Saunders’s      habeas

proceeding         filed      a    “Memorandum        of    Intent”          indicating      to   the

court that Saunders had sent a letter to the judge pointing out

that the district judge had failed to rule on one of Saunders’s

habeas       claims.          The       memorandum     indicated            that   Saunders       was

correct and the court had in fact failed to fully dispose of

Saunders’s claims, and that the letter would be treated as a

motion for reconsideration.                   The memorandum advised Saunders to

file    in    this      court       a    motion     for     a    limited       remand     for     the

purposes of granting the district court jurisdiction to consider

the    motion       for       reconsideration.                  The        district     judge     has

indicated that the motion for reconsideration would be well-

taken.

               Saunders has made such a motion, and for the reasons

set    forth       in   the       district    judge’s        memorandum,           we   grant     the

motion for a remand, and remand the case to the district court

to consider Saunders’s motion for reconsideration.

                                                                                          REMANDED




                                                  2